              Case 3:16-bk-02232-PMG           Doc 88     Filed 05/21/19       Page 1 of 10



                          UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION
                                  www.flmb.uscourts.gov

In re:                                                Case No.: 3:16-bk-2232-PMG

   PREMIER EXHIBITIONS, INC., et. al.,                Chapter 11

         Debtor.                                  /

                   RESPONSIBLE PERSON’S EXPEDITED MOTION FOR
                   TURNOVER OF ELECTRONICALLY STORED DATA

                                   (Expedited Hearing Requested)

                                      Basis for Expedited Relief

                The Responsible Person, as Plaintiff in Adversary Proceeding
                18-00064-PMG, and the Defendants in that adversary
                proceeding, are scheduled for mediation on July 24, 2019. The
                Responsible Person believes there is information on the
                Debtors’ servers which may be probative and helpful in
                preparation for the mediation. The Responsible Person and
                his counsel already conducted a meet and confer with Debtors’
                counsel on May 1, 2019, but no turnover has been made, and
                the timing of the relief sought is critical to the success of the
                mediation.

         MARK C. HEALY of Michael Moecker & Associates, Inc., in his capacity as Court-

Appointed Responsible Person (the “Responsible Person” or “Mr. Healy”), by and through

undersigned counsel, moves for turnover of electronically stored data and servers held by the

Debtors (the “Motion”). In support of this Motion, the Responsible Person states as follows:

         1.     On June 14, 2016, (the “Petition Date”) the Debtors commenced voluntary

chapter 11 cases. Pursuant to an Order dated July 21, 2016 [ECF# 100], the cases were jointly

administered under the lead case In re Premier Exhibitions, Inc., Case No. 3:16-bk-02230




    55 Alhambra Plaza ∙ Suite 800 ∙ Coral Gables, Florida 33134 ∙ T. 305.722.2002 ∙ www.agentislaw.com
             Case 3:16-bk-02232-PMG            Doc 88      Filed 05/21/19       Page 2 of 10



(collectively, the “Chapter 11 Cases”).1         As set forth below (and in greater detail in the

Disclosure Statement), the Debtors sold substantially all of their assets during these Chapter 11

Cases and no longer engage in any business activities.

        2.      On August 24, 2016, the United States Trustee appointed an Official Committee

of Equity Security Holders (the “Equity Committee”) [ECF# 166,167].

        3.      As fiduciaries, the Debtors were obligated to investigate and pursue certain

directors and officer’s liability claims (the “D&O Claims”) on behalf of the estate, but refused to

do so. Accordingly, on May 11, 2018, the Equity Committee filed the Emergency Motion of the

Official Committee of Equity Security Holders for Entry of an Order Granting Derivative

Standing and Authority to Prosecute and Settle Claims on Behalf of the Debtors’ Estates [ECF #

1015], seeking derivative standing to prosecute and potentially settle the D&O Claims.

        4.      The Debtors objected to the Equity Committee’s pursuit of standing to prosecute

the D&O Claims and its retention of Special Litigation Counsel, arguing that the Court should

stay any prosecution of the D&O Claims [ECF #1029]. Notably, certain directors of the Debtors

were at that time and continue to be defendants and targets of the D&O Claims, and were

indisputably conflicted in making any decisions relating the Equity Committee’s request for

derivative standing.

        5.      On May 25, 2018, the Court granted derivative and exclusive standing to the

Equity Committee to commence, prosecute and, if appropriate, settle the D&O Claims for the

benefit of the estate [ECF #1036], and approved the undersigned to represent the Equity

Committee in connection with such litigation [ECF #1038].



1
  The RMS Titanic, Inc., Case No.: 3:16-bk-02330 (the “RMS Case”) was dismissed on March 11, 2019 [ECF#
1336]. Unless otherwise noted, all references to filings in this Motion refer to filings in the RMS Case.
                                                 2

     55 Alhambra Plaza ∙ Suite 800 ∙ Coral Gables, Florida 33134 ∙ T. 305.722.2002 ∙ www.agentislaw.com
            Case 3:16-bk-02232-PMG            Doc 88      Filed 05/21/19       Page 3 of 10



       6.      On June 5, 2018, the Equity Committee filed its Adversary Complaint and

Demand for Jury Trial, initiating an adversary proceeding to pursue the D&O Claims, Case No.

3:18-ap-00064-PMG (the “Adversary Proceeding”).

       7.      On June 14, 2018 the Debtors executed that certain Asset Purchase Agreement (as

subsequently amended, the “Purchase Agreement”) by and among the Debtors (and certain non-

debtor affiliates) as sellers, and Premier Acquisition, as buyer. The Purchase Agreement

provided for, among other things, a sale of substantially all of the Debtors’ assets (as defined in

the Purchase Agreement, the “Transferred Assets”) to Premier Acquisition. As consideration for

the Transferred Assets, Premier Acquisition agreed to (i) pay to the Debtors $19,500,000.00 in

cash, subject to certain adjustments at closing, and (ii) assume certain liabilities set forth in the

Purchase Agreement.

       8.      On October 3, 2018, the Equity Committee filed the Motion of the Official

Committee of Equity Security Holders to Establish Document Retention Protocols [ECF #1221]

(the “Retention Motion”), requesting the establishment of protocols to retain and preserve the

Debtors’ documents and information to ensure that no evidence, or potential evidence, relating to

the Adversary Proceeding or the D&O Claims would be lost, altered, or destroyed as a result of

the sale of the Debtors’ assets to a proposed purchaser.

       9.      The Debtors filed an objection to the Retention Motion [ECF #1230], and on

October 18, 2018, the Court held a hearing on the Retention Motion. An order was entered on an

agreed basis granting in part and denying in part the Retention Motion (the “Protocol Order”) on

October 29, 2018. The Protocol Order was entered on the docket on October 30, 2018 [ECF

#1247]. The Protocol Order required the Debtors to:

               preserve and instruct all of its relevant personnel to retain and
               preserve any information, documents, and records in its
                                           3

    55 Alhambra Plaza ∙ Suite 800 ∙ Coral Gables, Florida 33134 ∙ T. 305.722.2002 ∙ www.agentislaw.com
             Case 3:16-bk-02232-PMG           Doc 88      Filed 05/21/19       Page 4 of 10



               possession, custody or control, including not only hard copy
               documents, but also e-mail, text messages, social media messages
               and postings, audio recordings, videotape, instant messages, bank
               statements, credit card statements, loan applications, financial
               records, receipts, invoices, statements, spreadsheets, databases,
               calendars, telephone logs, internet usage files, and all other
               electronically stored information (“ESI”), whether on computer
               systems, phones, or otherwise. The Debtor shall also maintain and
               preserve, without alteration, sources of the ESI, documents, and
               data, including, without limitation, all hard copy files, computer
               hard drives, removable media (e.g., CDs, DVDs and
               flash/thumb/jump drives), laptop computers, PDAs, smart phone
               devices, cell phones, and any other locations where hard copies,
               data, and ESI is stored. The above-mentioned sources of relevant
               information include those on personal computers and smart
               phones. It also includes inaccessible storage media, such as back-
               up tapes and servers which may contain relevant electronic
               information that does not exist in any other form. The Debtors
               shall suspend deletion, overwriting, and any other possible
               destruction of relevant documents and data, including suspension
               of Debtors’ current document destruction policy, if any, and/or
               automatic deletion function on computers or other electronic
               devices.

       10.     On January 22, 2019 the Debtors filed the Motion to Vacate the Agreed Order

Granting Motion of the Official Committee of Equity Security Holders to Establish Document

Retention Protocols and Request for Hearing [ECF #1294] (the “Motion to Vacate”). On

January 23, 2019, the Court’s courtroom deputy inquired with the parties the estimated time

necessary to dispose of the Motion to Vacate. After several exchanges, counsel for the Debtors

sent a rather remarkable email to the Court’s courtroom deputy, explaining that:

                 It is a practical impossibility for the Debtors to collect and
                 preserve every item of information. Aside from the practical
                 impossibility; the cost to collect everything and maintain it
                 would cost tens of thousands of dollars; and the Debtors have
                 already produced thousands of documents and other information
                 to the Equity Committee, which was the basis for the claims in
                 the D&O complaint. Since the Debtors anticipate closing the
                 sale tomorrow, we need to address the document retention order
                 to appropriately reflect the agreement that was announced on the
                 record. The order as currently entered cannot be performed by
                                              4

    55 Alhambra Plaza ∙ Suite 800 ∙ Coral Gables, Florida 33134 ∙ T. 305.722.2002 ∙ www.agentislaw.com
             Case 3:16-bk-02232-PMG           Doc 88      Filed 05/21/19       Page 5 of 10



                 the Debtors because it requires them to preserve everything and
                 that is not possible prior to closing.

See, attached Exhibit “A”, a true and correct copy of Debtors’ counsel’s January 23, 2019 email

to courtroom deputy.

       11.     On April 5, 2019, the Court denied the Motion to Vacate.

       12.     The United States Trustee disbanded the Equity Committee by notice dated

February 6, 2019 [D.E. 1311]. On January 25, 2019 the Court entered the Consent Order

Granting Motion to Appoint a Responsible Person As Substitute Plaintiff In The Adversary

Proceeding Against Certain of the Debtors’ Current and Former Directors and Officers [ECF #

25 in the Adversary Proceeding.] Pursuant to this order, the Responsible Person was appointed

and substituted as the plaintiff in the Adversary Proceeding with “all rights, powers and remedies

granted to the Equity Committee under” the order granting standing to pursue the D&O Claims

to the Equity Committee.

       13.     On October 19, 2018, the Bankruptcy Court entered an Order [ECF# 1232]

approving, among other things, the sale of the Transferred Assets to Premier Acquisition under

the Purchase Agreement. The transactions authorized under the Purchase Agreement and the

Bankruptcy Court’s approval thereof were closed effective as of February 13, 2019. See [ECF#

1319]. Due to closing adjustments purportedly required by the Purchase Agreement, the Debtors

ultimately received a cash total of approximately $11,582,000 (the “Sale Proceeds”) as

consideration for the Transferred Assets. See [ECF # 82 Premier Exhibitions, Inc.].

       14.     The Debtors have opposed the active prosecution of the Adversary Proceeding

and D&O Claims at every opportunity, including upon the undersigned’s request for production

of documents and other information the Debtors were required to preserve. The Debtors’ stated


                                                5

    55 Alhambra Plaza ∙ Suite 800 ∙ Coral Gables, Florida 33134 ∙ T. 305.722.2002 ∙ www.agentislaw.com
             Case 3:16-bk-02232-PMG           Doc 88      Filed 05/21/19       Page 6 of 10



basis for their opposition has always been the pending sale, and its closing. Now the sale is

closed, and the purported distraction of both the sale and closing no longer exists, if it ever did.

       15.     Moreover, the Responsible Person will soon inherit all of the Debtors’ interests in

and to the electronically stored data and servers sought in this Motion, as is made clear in the

Debtors’ Consent Motion for an Order Appointing a Responsible Person as Substitute Plaintiff

in The Adversary Proceeding Against Certain of The Debtor’s Current and Former Directors

and Officers[ECF # 1296]:

               Through consultation with the Equity Committee, the Official
               Committee of Unsecured Creditors (the “Creditors’ Committee”),
               and other constituencies, the Debtors have selected Mr. Healy of
               Michael Moecker & Associates, Inc. to serve as the liquidating
               trustee upon confirmation of the Debtors’ Plan and, prior thereto,
               as the responsible person who will be substituted upon the Equity
               Committee’s pre-Plan dissolution as the plaintiff in the Adversary
               Proceeding.

       16.     The Debtors are not operating. Mr. Healy will shortly evolve from Responsible

Person to Liquidating Trustee under the Debtors’ plan. There is no factual or legal basis for

delaying the turnover of all of the Debtors’ servers and information contemplated in the Protocol

Order, and yet that information is still not in the possession of Mr. Healy. In light of the

impending mediation, the Responsible Person requests an expedited hearing to request turnover

of the Debtors’ electronically stored data and servers.

                                      RESERVATION OF RIGHTS

       17.     Based on the representations of the Debtors to the Court concerning the difficulty

in preserving the Debtors’ information as required under the Protocol Order, the Responsible

Person is concerned about possible spoliation of evidence. While not making such a claim at this

time, and subject to the turnover of all information contemplated under the Protocol Order, the


                                                6

    55 Alhambra Plaza ∙ Suite 800 ∙ Coral Gables, Florida 33134 ∙ T. 305.722.2002 ∙ www.agentislaw.com
           Case 3:16-bk-02232-PMG             Doc 88      Filed 05/21/19       Page 7 of 10



Responsible Person is reserving all rights against the Debtors and their professionals concerning

spoliation of evidence.

       WHEREFORE, the Responsible Person respectfully requests the entry of an order (i)

requiring the Debtors to turnover the electronically stored data and servers; and (ii) granting such

further relief as the Court deems just and appropriate.

                                  CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was served by

transmission of Notices of Electronic Filing generated by CM/ECF to those parties registered to

receive electronic notices of filing in this case on May 21, 2019.

                                                AGENTIS, PLLC
                                                Counsel for Mark C. Healy as Responsible Person
                                                55 Alhambra Plaza, Suite 800
                                                Coral Gables, Florida 33134
                                                Tel.: 305.722.2002
                                                www.agentislaw.com


                                                By: ___/s/ Robert P. Charbonneau______________
                                                       Robert P. Charbonneau
                                                       Florida Bar No.: 968234
                                                       rpc@agentislaw.com




                                                7

    55 Alhambra Plaza ∙ Suite 800 ∙ Coral Gables, Florida 33134 ∙ T. 305.722.2002 ∙ www.agentislaw.com
Case 3:16-bk-02232-PMG   Doc 88   Filed 05/21/19   Page 8 of 10
Case 3:16-bk-02232-PMG   Doc 88   Filed 05/21/19   Page 9 of 10
Case 3:16-bk-02232-PMG   Doc 88   Filed 05/21/19   Page 10 of 10
